ARNOLD, Chief Judge.
Respondent contends that Judge Webb committed reversible error by concluding that aiding and abetting an eighteen-year-old in the possession of spirituous liquor constitutes grounds for removal of a magistrate from office. We disagree.
The North Carolina Constitution requires the legislature to enact laws providing for the removal of magistrates in the event of misconduct. N.C. Const, art. IV, § 17(3). In response to this mandate, the General Assembly enacted N.C. Gen. Stat. § 7A-173 (1995), which specifies the procedure and grounds by which a magistrate may be suspended and removed from office.
Grounds for suspension or removal of a magistrate are the same as for a judge of the General Court of Justice. G.S. § 7A-173(a). A judge may be censured or removed from office for (1) willful misconduct in office, (2) willful and persistent failure to perform his duties, (3) habitual intemperance, (4) conviction of a crime involving moral turpitude, or (5) conduct prejudicial to the administration of justice that brings the judicial office into disrepute. N.C. Gen. Stat. § 7A-376 (1995). Respondent argues that the conduct of aiding and abetting an eighteen-year-old in the possession of spirituous liquor is an “indiscretion and error in judgment” warranting censure rather than removal from office. To support this argument, he relies on several cases in which the Supreme Court chose to censure, rather than remove, judges pursuant to G.S. § 7A-376. Respondent’s argument is misplaced.
The statutory procedures for removal of magistrates are entirely different from those providing for censure or removal of judges. See In re Spivey, 345 N.C. 404, 415, 480 S.E.2d 693, 699 (1997) (statutory procedures for removal of district attorneys are different from those forjudges). Under G.S. § 7A-173, if the superior court judge finds that grounds for removal of the magistrate exist, “he shall enter an order permanently removing the magistrate from office, and terminating his salary.” (Emphasis added.) Removal from office is the only sanction available, and it is mandatory. See In re Spivey, 345 N.C. at 415, 480 S.E.2d at 699.
Respondent asserts that his actions in aiding and abetting an eighteen-year-old in the possession of spirituous liquor do not amount to willful misconduct in office or conduct prejudicial to the administration of justice that brings the judicial office into disrepute. We believe *209respondent’s conduct so obviously brings the judicial office into disrepute, that such a principle hardly needs stating. Whether the conduct of a magistrate “may be characterized as prejudicial to the administration of justice which brings the judicial office into disrepute depends ... [on] the impact such conduct might reasonably have upon knowledgeable observers.” In re Crutchfield, 289 N.C. 597, 603, 223 S.E.2d 822, 826 (1975).
Respondent admitted that he encouraged a person under twenty-one to purchase, possess, and consume an alcoholic beverage in clear violation of the laws of this State. See N.C. Gen. Stat. § 18B-302 (1995). Prohibitions against underage drinking are intended to protect our youth from the dangers and indiscretions commonly associated with alcohol consumption by teenagers. See Hart v. Ivey, 332 N.C. 299, 307-08, 420 S.E.2d 174, 179 (1992) (Mitchell, J., concurring).
As a magistrate, respondent had a responsibility not only to uphold the law and adequately perform the duties of his office, but also to behave as a responsible adult role model in the community he served. His blatant indifference to the law is particularly reprehensible because his conduct encourages teenagers, who are especially vulnerable to inappropriate adult influences, to break the law. A knowledgeable observer is bound to find disrepute, disgrace and discredit in respondent’s conduct.
As already stated, removal of a magistrate is the only sanction available under these circumstances; therefore we need not address whether respondent’s conduct rose to the more serious offense of willful misconduct in office. See In re Peoples, 296 N.C. 109, 158, 250 S.E.2d 890, 918 (1978) (willful misconduct in office is more serious offense).
Respondent cites no authority to support his remaining assignments of error; therefore they are abandoned on appeal. N.C.R. App. P. 28(b)(5).
Affirmed.
Judges LEWIS and JOHN concur.